Acknowledgements
This communication is in response to applicant’s response filed on 07/11/2022.
Claims 1, 9, 13, and 19-20 have been amended. Claims 2 and 14 have been cancelled. Claim 21 has been added.
Claims 1, 3-13, and 15-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 
Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that the combination of Monica (US 20200266997) in view of Yang (20200118096) does not teach or suggest “receive, from a plurality of members of a federated blockchain on a network of computing devices, approvals for a transaction associated with an authentication capsule, wherein each of the plurality of members receives the authentication capsule and approves of the transaction based upon data in the authentication capsule, the authentication capsule including one or more authentication policies and encrypted credentials, the one or more authentication policies identifying at least the plurality of members required to authenticate the transaction for the approvals, a number of the plurality of members required to authenticate the transaction determined based on device data of a device conducting the transaction and a geographic location of the transaction, the device data including an IP address of the device and application data of the device,” as recited in amended claim 1, examiner respectfully argues that applicant’s argument is moot due to the amendments made to claim 1. Applicant makes similar arguments for claims 13 and 20, and examiner respectfully argues with applicant’s arguments for the same reasons listed above for claim 1.
Similarly, applicant’s arguments that claims 3-12, 15-19, and 21 are patentable over the cited prior art since the claims depend from claims 1 and 13, respectively, examiner respectfully argues applicant’s arguments are moot for the same reasons listed above for claims 1 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Monica (US 20200266997) in view of Wang (20190268332).

Regarding Claims 1, 13, and 20, Monica teaches receive, from a plurality of members of a federated blockchain on a 5network of computing devices, an approval for a transaction associated with an 6authentication capsule (Paragraphs 0032-0034, 0101-0102, and 0106 teach the cryptoasset custodial system (CCS) includes logical groupings of “vaults” to limit access to the private keys usable to control access to the cryptoassets in at least one blockchain, where the logical groupings are controlled by one or more hardware security modules; for any action (i.e., transaction) with respect to a vault, the HSM determines whether the policy map (i.e., part of authentication capsule) for the vault is authentic, and if so, the HSM only allows the action when it conforms to the rules set forth in the authenticated policy map; the HSM determines whether a policy-based quorum of multiple users has endorsed (approved) a requested action, such as a withdrawal or transfer of cryptocurrency funds; for example, an online user device receives an operation description (i.e., transaction description) from the CCS via the Internet; the CCS includes a key storage facility that retains sensitive customer information (SCI) such as private keys of customers of the CCS; the key storage facility can include one or more databases, which can be cloud-based and accessible over a computer network, which is a private network (i.e., federated blockchain); every transaction submitted to the CCS is recorded in an internal ledger that is tamper-resistant and that allows auditors to have cryptographic proof of every historical event on every user's account; the ownership of a blockchain asset is controlled by the possession of the private key corresponding to the public wallet address), the authentication capsule including one or more 7authentication policies and encrypted credentials (Paragraphs 0091-0092, 0064-0066, and 0111 teach a vault is identified by extracting the Vault ID from the received request or determining a Vault ID from other information in the request; other information used by the HSM, such as a public key of a customer that owns the vault, can be extracted from the request or be determined or derived from information in the request; the public key of the customer that owns the vault is used to check a digital signature of a policy map (i.e., authentication policies) for the vault; the digital signature of the policy map is checked before the HSM allows the requested action to proceed with respect to the vault; the HSM can provide cryptographic processing for one or more custodial accounts that includes two or more vaults, where each vault includes multiple private keys useable to access cryptoassets; each vault has its own associated policy map, which defines vault control rules governing which actions are allowed for the vault under one or more specified conditions; the rules of each policy map can include quorum requirements (i.e., a quorum may be defined as an absolute majority of users by default (e.g., 3 out of 5), or it may be set to a custom quorum upon onboarding of the customer); the HSM only allows use of a private key in a vault when the requested action conforms to the rules set forth in the vault's associated policy map and only when that policy map has been authenticated by the HSM; when both conditions are met, the HSM will effect the requested action; effecting the requested action involves digitally signing some data using the private key (e.g., to effect a withdrawal of a cryptoasset) (i.e., encrypted credentials)); 10generate, via a first trusted execution environment implemented by 11the computer system, a first machine readable code in response to receiving the 12approvals for the transaction, the first machine readable code including encrypted 13information for the transaction and the approvals (Paragraphs 0101, 0080-0081, and 0075 teach the device has the ability to transmit data that is required to be signed by the offline device, to the offline device; this can be done through a channel that cannot be accessed over the Internet, such as displaying a QR code (i.e., first machine readable code); specifically, the HSM generates the blockchain address for the deposit from the public key of a newly-created key pair; HSM validates that a defined quorum (e.g., a majority) of users authorized the transaction, and that the transaction was approved by the risk review stage; the HSM then signs the blockchain address with the Organization's private key and returns the signed blockchain address to the online server; the online server then checks the approval policy for the cryptoasset that is the subject of the transaction, as indicated in the vault of the cryptoasset, to determine which individuals' authorizations (endorsements) may be used to satisfy a quorum to approve the withdrawal; the online server then causes (i.e., generates) the signed blockchain address to be sent to the customer's user device, to cause the user device to present the address to the customer in the CCS application on a user device, in an easy-to-consume format (e.g., as a QR code), for use as a destination address in a blockchain transaction); and 14transmit, to a cold interaction system, the first machine readable 15code (Paragraphs 0100-0101 teach as a method for reducing the risk for users interacting with the CCS application on their personal devices, the CCS may require authorization from an offline device (i.e., cold interaction system); this device will be completely disconnected from the Internet in its normal state, and used in an offline manner to sign transactions required for authorization; the online device has the ability to transmit data that is required to be signed by the offline device, to the offline device; this can be done through a channel that cannot be accessed over the Internet, such as displaying a QR code (i.e., first machine readable code)); and 16the cold interaction system comprising one or more processors and one or 17more memories (Paragraphs 0148, 0142, and 0100 teach a user device comprises software or firmware to implement the techniques introduced here on a computer-readable storage medium that may be executed by one or more general-purpose or special-purpose programmable microprocessors; this device, such as a consumer phone with secure enclave or similarly capable computing device such as an iPod Touch), the one or more memories comprising instructions executable by the 18one or more processors to: 19receive the first machine readable code comprising the encrypted 20information and the approvals (Paragraph 0101 teaches the offline device displays the data (i.e., QR code) that was transmitted from an online device in the quorum for the offline device to sign, for the user's approval or rejection); 21decrypt the encrypted information for the transaction and the 22approvals (Paragraphs 0075-0076 and 0102 teach the CCS application on the user device verifies the signature of the address before presenting the address to customer; the customer's user device uses the public key of the Organization to verify the authenticity of the blockchain address it receives from the CCS before initiating a transaction to deposit assets into the CCS; the offline user device receives the operation description from the online user device via the offline channel, and based on the information thereby received, displays the operation description (or portion thereof) and prompts the user for endorsement of the operation; if a valid endorsement is received by the offline device as user input within a timeout period, the offline device transmits an “ACCEPT” message to the online user device via the same offline channel by which it received the operation description, or via a different offline channel); 23generate a first private key that corresponds to a public key for the 24transaction, the public key maintained by the plurality of members of the 25federated blockchain on the network of computing devices (Paragraphs 0039-0040, 0044, and 0067-0068 teach the two or more first computers within a single physical datacenter can each have their own specific cryptographic group key, or two or more first computers within a single physical datacenter can work together to provide decryption services for an encryption layer using a shared cryptographic group key; once a private-group is selected, a request is sent to the group server for the selected private-keys group, and this group server can select an HSM to generate a private (signing) key for the requested customer account; in response, the HSM generates an asymmetric cryptographic public-private key pair for the customer account; for example, the HSM can produce keys for a provisional Organization data structure by generating a random digital signature public/private key pair: VerificationKeyorg and SigningKeyorg; then, the HSM encrypts the private key with its own in-hardware HSM master key to produce ENC(SigningKeyorg)HSM; to reduce the amount of storage space required by the HSM, in some embodiments, a key derivation function (KDF) is used to derive the private keys on the fly, as they are needed; the KDF is a deterministic algorithm used to generate the private keys in each respective vault from respective unique identifiers for each vault; thus, as shown, a key is derived using a KDF that takes vault ID “A” as input; note that, regardless of whether or not the private keys are generated only when needed (or stored), the process of using the Vault ID to derive the private keys for each vault forces the logical separation of the vaults and ensures that private keys cannot be shared between vaults; further, in the case of on-the-fly creation of the private keys, as each private key is regenerated for use in effecting an action (e.g., to digitally sign at least a portion of a request to withdraw a cryptoasset)); 26encrypt the transaction using the first private key (Paragraphs 0056 and 0066 teach with the private key fully decrypted, the private key can then be used, at the second computer, in a process of digitally signing data to authorize the withdrawal; a blockchain private key for the cryptoasset is derived from at least the fully decrypted private key, e.g., using a KDF, and the withdrawal is digitally signed with the blockchain private key; the HSM only allows use of a private key in a vault when the requested action conforms to the rules set forth in the vault's associated policy map and only when that policy map has been authenticated by the HSM; when both conditions are met, the HSM will effect the requested action; in some cases, effecting the requested action involves digitally signing some data using the private key (e.g., to effect a withdrawal of a cryptoasset)); and 27transmit, to the gateway, a second machine readable code, the second machine readable code verifying completion of the transaction (Paragraph 0056 and 0101-0102 teach the digitally signed withdrawal is sent to another computer to effect the withdrawal in the blockchain, e.g., the signed transaction is returned to the cloud, which in turn broadcasts it for inclusion in that asset's blockchain; specifically, the offline device signs its endorsement of the operation based on the user's desired action and communicates its signed payload back to the online device in a similar manner to how it was received (e.g., displaying a QR code) (i.e., second machine readable code); the online user device then receives the results of the endorsement from the offline device and transmits the result payload to the CCS via the Internet).
However, Monica does not explicitly teach receive, from a plurality of members of a federated blockchain on a network of computing devices, approvals for a transaction associated with an authentication capsule, wherein each of the plurality of members receives the authentication capsule and approves of the transaction based upon data in the authentication capsule, the authentication capsule including one or more authentication policies and encrypted credentials, the one or more authentication policies identifying at least the plurality of members required to authenticate the transaction for the approvals, a number of the plurality of members required to authenticate the transaction determined based on device data of a device conducting the transaction and a geographic location of the transaction, the device data including an IP address of the device and application data of the device.
Wang from same or similar field of endeavor teaches receive, from a plurality of members of a federated blockchain on a network of computing devices, approvals for a transaction associated with an authentication capsule, wherein each of the plurality of members receives the authentication capsule and approves of the transaction based upon data in the authentication capsule, the authentication capsule including one or more authentication policies and encrypted credentials, the one or more authentication policies identifying at least the plurality of members required to authenticate the transaction for the approvals, a number of the plurality of members required to authenticate the transaction determined based on device data of a device conducting the transaction and a geographic location of the transaction, the device data including an IP address of the device and application data of the device (Paragraphs 0076-0077, 0029, 0069, and 0044-0045 teach an application of an IoT device of the second federated network may attempt to communicate with an IoT device of the first federated network; the second registrar may query the processing network registrar for the addressing information for the first registrar; the trust management system and processing network registrar may proliferate polices that establish a minimum level of signatures or votes required before trust can be established between two members; a policy may be selected based on whether the communicating entity has previously been encountered or is a new contact; to illustrate, the first registrar may apply a policy that requires that the EID associated with the IoT device application of the second federated network be signed or voted on by three other members before trust can be established; the EID may be associated with or include information that can be utilized by the first registrar to determine who has signed the EID and what their relative weight is with respect to their provided signature or vote; assuming that the IoT device application's EID or credential includes the appropriate amount and weight of signatures, the first registrar may provide a confirmation prompt or query to a user of the IoT device of the first federated network to verify the communication request; each registrar may be located utilizing a unique canonical address that is part of a hierarchical addressing scheme; the unique canonical address may be a transport internet protocol address that may be utilized to communicate between registrars; a token may be generated by a registrar and provided to another registrar that includes other addressing information, such as a hashed device address or API address that corresponds to a particular IoT device of the federated network of computing devices or a particular application associated with the particular IoT device (i.e., application data); in some embodiments, each IoT device and application may have a local address (i.e., IP address) that is utilized when communicating within a federated network of computing devices; registrars may utilize the hierarchical addressing scheme to adhere to a particular set of rules or policies that is uniform across members of the open trust network to ensure that a particular IoT device can properly address and request communication across federated networks of computing devices; a communication request between IoT devices of different federated networks of computing devices may be initiated by a transaction utilizing one of the devices; in such use cases, a token may contain information about one or more computer devices (device information) or a user; other information such as device identifiers, network identifiers, and global positioning satellite information may be obtained during such a procedure; the “token” may be any data or portion of data used to provide information, such as unique address information, API information, location information, or registrar information; the token may represent a container for information communicated between registrars in the open trust network and/or between Internet of Things devices that have established a secure connection (device and/or application information); each “token type” may be an example of a token with more or less information than another token type; a registrar computer system may associate one or more different polices (i.e., authentication policies) for each token type that identify a particular number of signatures or identity of particular entities required to sign a token before a transaction can be authorized; a token type may be representative of a user's environment and behavior within said environment when communicating with other IoT devices and/or when conducting transactions; for example, a user may exclusively utilize their smart phone to conduct monetary transactions with an online marketplace; a token type may be generated that reflects the nature of transactions conducted with the device (i.e., monetary transactions) and associated with a policy that reflects the sensitive nature of the transaction (i.e., high threshold of signatures and/or entities providing signatures for this particular token type given that it is a monetary transaction)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monica to incorporate the teachings of Wang to receive, from a plurality of members of a federated blockchain on a network of computing devices, approvals for a transaction associated with an authentication capsule, wherein each of the plurality of members receives the authentication capsule and approves of the transaction based upon data in the authentication capsule, the authentication capsule including one or more authentication policies and encrypted credentials, the one or more authentication policies identifying at least the plurality of members required to authenticate the transaction for the approvals, a number of the plurality of members required to authenticate the transaction determined based on device data of a device conducting the transaction and a geographic location of the transaction, the device data including an IP address of the device and application data of the device.
There is motivation to combine Wang into Monica because applications and devices that previously were unable to communicate let alone locate each other can now utilize the established protocol of communication via the registrar and hierarchical addressing scheme. Developers for IoT devices may only need to leverage API calls or requests according to the hierarchical addressing scheme to communicate and share data between IoT devices rather than maintaining a plurality of different addresses and communication methods to talk between IoT devices and applications. Security benefits may be gained as the hierarchical addressing scheme and trust establishment allows communication to the address maintained by each registrar and only after trust has been established. Thus, one entity may fail to obtain an actual device or network identifier. As such, implementation of the invention described herein may include advantages for the use of networking, software, and hardware capabilities of existing network and computer devices with minimal infrastructure modification (Wang Paragraph 0033). In addition, technical advantages for communicating between previously untrusted and/or undetected IoT devices that belong to different federated networks of computing devices are provided. For example, the registrars can serve as intermediaries that establish trust and obtain location information to allow communications to be securely establish. Prior to the present disclosure, IoT devices lacked the capability to communicate to other IoT devices of a different type let alone IoT devices that operate in other federated networks. Further, by utilizing the registrar a layer of privacy and protection is provided as the IoT devices can communicate utilizing the hierarchical addressing scheme maintained by the registrar (device ID and application ID) that obfuscate the true device ID and application information. As such, any fraudster that obtains the device ID and application ID of the hierarchical addressing scheme would be unable to perform any operations with the said device until it was a trusted member and could not directly address the IoT device as the actual addressing information is obscured from other entities including IoT devices within their own network (Wang Paragraph 0068).
Regarding Claim 1, Monica teaches a computer system, comprising: 2a gateway comprising a first processor, and a first memory including 3instructions that, when executed with the processor cause the gateway to perform operations (Paragraphs 0142-0143 and 0148 teach example hardware architecture of a processing system can be used to implement some or all of the CCS; the CCS can include one or more instances of an architecture such as shown in FIG. 9, where multiple such instances can be coupled to each other via one or more private networks; the processing system includes one or more processors, including a CPU, one or more memories, one or more data communication device(s), one or more input/output (I/O) devices, and one or more mass storage devices, all coupled to each other through an interconnect; software or firmware to implement the techniques introduced here may be stored on a computer-readable storage medium and may be executed by one or more general-purpose or special-purpose programmable microprocessors).
Regarding Claims 13 and 20, Monica teaches a computer implemented method (Paragraph 0100 teaches as a method for reducing the risk for users interacting with the CCS application on their personal devices, the CCS may require authorization from an offline device).

Regarding Claim 10, the combination of Monica and Wang teaches all the limitations of claim 1 above; and Monica further teaches wherein a member of the plurality of signs the transactions as part of authenticating the transaction for 3approval (Paragraphs 0111, 0081, and 0093 teach one function of the Thresholding Service is to verify that a quorum of authorized users have signed-off on a requested operation; qualifying operations that may require a quorum may include, for example, proposing a transaction, adding a user to an account, changing a user's permissions, removing a user from an account, and changing the thresholding logic; after the online server checks the approval policy for the cryptoasset that is the subject of the transaction, as indicated in the vault of the cryptoasset, the online server then sends endorsement requests to the mobile devices of those individuals; in response to these requests, one or more endorsement messages may be received from users' mobile devices where the endorsement messages were signed locally by the users' respective private keys stored securely in their respective mobile devices; accordingly, the online server determines whether, within a timeout period, a quorum of authorizations have been received and the corresponding authorizing parties have been authenticated, as specified in the policy for this cryptoasset; a quorum may be defined as an absolute majority of users by default, or it may be set to a custom quorum upon onboarding of the customer; the check includes validating endorsement messages from at least a subset of individual users of the cryptoasset custodial system, as specified by the policy map, and confirming that the number of valid endorsements meets a threshold, as specified by the policy map; validating the endorsement messages can include checking cryptographic digital signatures using public keys corresponding to the subset of the specified individual users).

Regarding Claim 11, the combination of Monica and Wang teaches all the limitations of claim 1 above; and Monica further teaches wherein a member of the plurality of members generates the public key for the transaction (Paragraphs 0069 and 0074-0075 teach a master key is specific to the individual HSM, and in other embodiments, the master key is shared among two or more HSMs (or potentially shared by all the HSMs) in the system to increase HSM availability for processing requests; further, in some implementations, the cryptographic key is a public-private key pair, only the private key of the pair is encrypted with the master key, and the public key of the pair is regenerated on the fly, as needed, from the decrypted private key of the pair; once initiated, the request for a blockchain deposit address is then sent to the online server, which forwards the request via the relay server to the HSM; the HSM then generates a new public-private key pair to correspond uniquely with the deposit, i.e., to correspond with the requested blockchain address; in some embodiments, the HSM uses the private key of the relevant Organization and a KDF to generate the new key pair for the blockchain address; the HSM next generates the blockchain address for the deposit from the public key of the newly-created key pair; this can be done by using a well-known blockchain-specific transformation of the public key of the blockchain address).

Regarding Claim 12, the combination of Monica and Wang teaches all the limitations of claim 1 above; and Monica further teaches wherein the gateway and the cold 2interaction system are physically separated and not in electrical communication with 3each other (Paragraphs 0101-0102 teach the user has a phone or similar device that is a member of his or her vault policy's quorum and is not connected to any wireless or cellular networks; the device runs software similar to the CCS application software for enabling a user to endorse requested transactions, or the same software operating in a different mode; the device has the ability to transmit data that is required to be signed by the offline device, to the offline device; this can be done through a channel that cannot be accessed over the Internet, such as displaying a QR code; as noted above, the offline channel is a channel that is not accessible via the Internet, such as a local visual display by the online user device, a sound or sequence of sounds generated by the online user device, or a short range wireless transmission from the online user device).

Claims 3-4, 7-9, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Monica (US 20200266997) in view of Wang (20190268332) in further view of Yang (20200118096).

Regarding Claims 3 and 15, the combination of Monica and Wang teaches all the limitations of claims 1 and 13 above; however, the combination does not explicitly teach wherein the computer system is further configured to transmit to the plurality of members of the federated blockchain on the network of computing devices information verifying completion of the transaction.
Yang from same or similar field of endeavor teaches wherein the computer system is further configured to transmit to the plurality of members of the federated blockchain on the network of computing devices information verifying completion of the transaction (Paragraph 0065 teaches the proposer node may, in response to obtaining the number of the signatures over a threshold, store a representation of the private transaction, the signatures, and the identification of the group comprising the each blockchain node to the private transaction; the threshold can be a pre-configured value, such as 50% or all participating blockchain nodes; the proposer node may broadcast a third transaction comprising the transaction hash of the private transaction and the signatures in the public blockchain network for packing into the public blockchain by concatenating the transaction hash and the signatures to add to the third transaction; the proposer node and the member nodes, as a part the blockchain nodes of the public blockchain, may also see the new block).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monica and Wang to incorporate the teachings of Yang for the computer system to be further configured to transmit to the plurality of members of the federated blockchain on the network of computing devices information verifying completion of the transaction.
There is motivation to combine Yang into the combination of Monica and Wang because by periodically synchronizing to the public blockchain, the proposer node and the member nodes may become aware of the private transaction (represented by its transaction hash) stored in the public blockchain. Accordingly, the proposer node and the member nodes may verify the private transaction packed in the public blockchain. For example, the number of signatures may have to meet the threshold condition. If the verification succeeds, the proposer node may locally execute the private transaction according to the transaction information. If the verification succeeds, the member nodes may check if the transaction information has been received. If received, the member nodes may locally execute the private transaction according to the transaction information. In one example, the local database of the proposer or member node may update account information according to the transaction information to execute the private transaction (Yang Paragraph 0066).

Regarding Claims 4 and 16, the combination of Monica, Wang, and Yang teaches all the limitations of claims 3 and 15 above; however, the combination does not explicitly teach wherein the plurality of members of the federated blockchain on the network of computing devices maintain an audit log of transactions conducted by the plurality of one or more members that is updated with the information verifying completion of the transaction.
Yang further teaches wherein the plurality of members of the federated blockchain on the network of computing devices maintain an audit log of transactions conducted by the plurality of one or more members that is updated with the information verifying completion of the transaction (Paragraph 0066 teaches if the verification succeeds, the member nodes may check if the transaction information has been received; if received, the member nodes may locally execute the private transaction according to the transaction information; the local database of the proposer or member node may update account information according to the transaction information to execute the private transaction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monica, Wang, and Yang to incorporate the further teachings of Yang for the plurality of members of the federated blockchain on the network of computing devices to maintain an audit log of transactions conducted by the plurality of one or more members that is updated with the information verifying completion of the transaction.
There is motivation to further combine Yang into the combination of Monica, Wang, and Yang because the proposer node and the member nodes may verify the private transaction packed in the public blockchain (Yang Paragraph 0066).

Regarding Claims 7 and 17, the combination of Monica and Wang teaches all the limitations of claims 1 and 13 above; however, the combination does not explicitly teach wherein the authentication capsule further includes device and application metadata associated with the transaction.
Yang from same or similar field of endeavor teaches wherein the authentication capsule further includes device and application metadata associated with the transaction (Paragraphs 0055 and 0072 teach the proposer node may represent a first party that is aware of the transaction information, which may include information of the sender (e.g., sender account address), receiver (e.g., receiver account address), and transaction amount; the address of each of the first and second blockchain nodes comprises an Internet Protocol (IP) address and/or a communication port number).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monica and Wang to incorporate the teachings of Yang for the authentication capsule to further include device and application metadata associated with the transaction.
There is motivation to combine Yang into the combination of Monica and Wang because acknowledgement (e.g., in terms of signatures) of more than a threshold percentage of blockchain nodes of participating parties to the private transaction is required to be collected and stored to the public blockchain, preempting malicious acts by the initiating party to the private transaction. In yet other embodiments, according to group assignment, the parties involved in the private transaction can identify other parties to the private transaction, obtain their public keys to verify their signatures, and be notified of the occurrence of the private transaction when a transaction hash of the private transaction is packed into the public blockchain. Thus, security and privacy protection of private transactions are improved (Yang Paragraph0028).

Regarding Claims 8 and 18, the combination of Monica, Wang, and Yang teaches all the limitations of claims 7 and 17 above; however, the combination does not explicitly teach wherein the one or more authentication policies further indicate conditions for approving the transaction via the plurality of members of the federated blockchain on the network of computing devices based at least in part on the device and application metadata.
Yang further teaches wherein the one or more authentication policies further indicate conditions for approving the transaction via the plurality of members of the federated blockchain on the network of computing devices based at least in part on the device and application metadata (Paragraph 0064 teaches the member node may compute a representation (e.g., hash value) of the transaction information; the hash value may be referred to as a transaction hash; additionally and optionally, the transaction information may further comprise a transaction hash known to the proposer node, so that the member node can may compare the self-computed hash value against the transaction hash known to the proposer node to verify).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monica, Wang, and Yang to incorporate the further teachings of Yang for the one or more authentication policies to further indicate conditions for approving the transaction via the plurality of members of the federated blockchain on the network of computing devices based at least in part on the device and application metadata.
There is motivation to further combine Yang into the combination of Monica, Wang, and Yang because of the same reasons listed above for claims 7 and 17.

Regarding Claims 9 and 19, the combination of Monica, Wang, and Yang teaches all the limitations of claims 8 and 17 above; however, the combination does not explicitly teach wherein the device metadata and the application data identify a currency amount associated with the transaction or a frequency of previous transactions associated with a member of the plurality of members conducting the transaction.
Yang further teaches wherein the device metadata and the application data identify a currency amount associated with the transaction or a frequency of previous transactions associated with a member of the plurality of members conducting the transaction (Paragraph 0063 teaches the proposer node may obtain the addresses of the member nodes from the blockchain contract to transmit the transaction information; the transaction information may comprise one or more senders of the private transaction, one or more recipients of the private transaction, one or more corresponding transaction amounts of the private transaction, and optionally one or more verifiers of the private transaction; for example, the transaction information may comprise sender A sending $5, sender B sending $4, recipient C receiving $1, recipient D receiving $9, and verifier E verifying the transaction without sending or receipt any money).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monica, Wang, and Yang to incorporate the further teachings of Yang for the device metadata and the application data to identify a currency amount associated with the transaction, a geographic location associated with the transaction, or a frequency of previous transactions associated with a member of the plurality of members conducting the transaction.
There is motivation to further combine Yang into the combination of Monica, Wang, and Yang because of the same reasons listed above for claims 1 and 13.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Monica (US 20200266997) in view of Wang (20190268332) in further view of Liu (US 9471698).

Regarding Claim 5, the combination of Monica and Wang teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein the first machine 2readable code and the second machine readable code include an audio machine 3readable code that utilizes audible or inaudible sound frequencies. 
Liu from same or similar field of endeavor teaches wherein the first machine 2readable code and the second machine readable code include an audio machine 3readable code that utilizes audible or inaudible sound frequencies (Col. 3, lines 41-44, Col. 6, lines 32-49, and Col. 6, lines 61-67 and Col. 7 lines 1-3 teach a QR encryption program embeds the QR code into a received audio file; specifically, the QR encryption program  receives an audio file one wishes to embed a QR code into; FIG. 3C and FIG. 3D represents a generated QR code in an audio frequency; for example, using a low frequency tone generated, the QR code may be generated. FIG. 3C illustrates a 50 Hz sine signal as a sample. FIG. 3D represents the QR code spectrum; the QR encryption program converts the QR code to a low frequency closely matching to the high pass filter cut off; the low frequency of the QR code may be audible or inaudible to a human; however, the low frequency of the QR code may should still be within a frequency range, similar to that of speaker; for example, if the high pass filter cut off is set at 50 Hz, then the QR code is placed in that approximate low range).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monica and Wang to incorporate the teachings of Liu for the first machine 2readable code and the second machine readable code to include an audio machine 3readable code that utilizes audible or inaudible sound frequencies.
There is motivation to combine Liu into the combination of Monica and Wang because embodiments of the present invention provide a system and method which embeds an audio file of a QR code into a sound file and disseminates the sound file to the public. Additionally, embodiments of the present invention provide a system and method for embedding a QR code signal into an audio file and broadcasting the sound file to a set of listeners and their corresponding smart devices, and then extracting the QR code signal from the broadcasted sound, on a user's smart device (Liu Col. 2, lines 20-30). The generated QR code is pushed to the user, and the user device transmits a notification to the user that a QR code was received, inviting the user to review the contained information. In another example, user interface, automatically opens the QR code and notifies the user of device. Once the user is notified, the user may have the option to open, review, ignore, etc. the QR code (Liu Col. 8, lines 28-35).

Regarding Claim 6, the combination of Monica, Yang, and Liu teaches all the limitations of claim 5 above; however, the combination does not explicitly teach wherein the cold interaction 2system further comprises an offline server, and wherein the gateway and the offline 3server are configured to utilize speakers and microphones for capturing and transmitting 4audio corresponding to the audio machine readable code.
Liu further teaches wherein the cold interaction 2system further comprises an offline server, and wherein the gateway and the offline 3server are configured to utilize speakers and microphones for capturing and transmitting 4audio corresponding to the audio machine readable code (Col. 4, lines 56-59 and Col. 5, lines 1-20 teach a speaker converts electrical audio signal into corresponding sound; the speaker may propagate a sound wave below a frequency range of 20 Hz and/or above a frequency range of 20 kHz or propagate a sound wave within a frequency range of 20 Hz-20 kHz; the device includes a receiver, low pass filter, QR decryption program, and user interface).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monica, Yang, and Liu to incorporate the further teachings of Liu for the cold interaction 2system further to comprise an offline server, and wherein the gateway and the offline 3server are configured to utilize speakers and microphones for capturing and transmitting 4audio corresponding to the audio machine readable code.
There is motivation to further combine Liu into the combination of Monica, Yang, and Liu because of the same reasons listed above for claim 5.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Monica (US 20200266997) in view of Wang (20190268332) in further view of Wakabayashi (US 20220029813).

Regarding Claim 21, the combination of Monica and Wang teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein the device data further includes SIM card data of the device.
Wakabayashi from same or similar field of endeavor teaches wherein the device data further includes SIM card data of the device (Paragraphs 0226-0228 teach when a passenger registers his user profile at a MaaS operator, the server requests the binding (e.g. using the MaaS application running on the passenger's smartphone); if the passenger accepts to use the mobile phone ID, the MaaS application reads the unique ID and sends it to the user profile server; the ID should be encrypted for transmission; the user profile server binds the user account and the unique ID (mobile phone ID); the passenger may select more than one ID; for example, some smartphones have more than one SIM card, i.e. more than one IMSI, such that both or more IMSI can be selected).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Monica and Yang to incorporate the teachings of Wakabayashi for the device data to further include SIM card data of the device.
There is motivation to further combine Wakabayashi into the combination of Monica and Yang because the user profile server stores the relation between the user account and its unique ID. The user profile server may send the mapping information between the user account and the unique ID to blockchain oracle. The binding can be combined with conventional credentials in addition to the mobile phone (terminal), which may provide even stronger security. For example, the user terminal may scan or read data from an IC chip, such as the passenger's passport, driving license or the like. If such a similar document is issued by a trusted private organization, e.g. a private ID, such as of a cooperate ID card or credit card can also be used in some embodiment. If the credential does not match the user profile, the binding is not accepted (Wakabayashi Paragraphs 0229 and 0231).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 20190158482) teaches a computer-implemented method comprising, receiving registration information for one or more application programming interfaces (APIs) at a registrar computer system associated with a federated network of computing devices. The method further comprises generating a unique address for each API included in the registration information. The method further comprises generating a token confirming the registration of the APIs where the token identifies a trust relationship within the federated network of computing devices. The method further comprises receiving a request for the token from another registrar computer system that includes a canonical address for a particular API of the one or more APIs. The method further comprises providing the token to establish a secure connection with the federated network of computing devices.
Wooden et al. (US 20180309567) teaches a pre-determined type of blockchain protocol code is stored in a trusted execution environment (TEE) of a processor. TEE attestation is used to verify that the blockchain protocol code stored in the TEE is the pre-determined type of blockchain protocol code. A blockchain transaction is received. The blockchain transaction is processed while disallowing access to raw transaction data. A state of the processed blockchain is updated for a blockchain network based on the processing of the blockchain transaction, while disallowing access to raw transaction data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685